Citation Nr: 1106055	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  04-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits 
for the period from May [redacted], 2004 to June 2006. 

2.  Entitlement to nonservice-connected death pension benefits 
for the period from June 2006.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

Service records in the claims file show that the Veteran had 
periods of service from February 1945 to July 1946, and from 
December 1947 to December 1951.  He reportedly died in March 
1991.  The appellant is claiming nonservice-connected pension 
benefits as the widow of the Veteran.

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board denied the appellant's 
claim in a May 2006 decision, and the appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  The 
Court issued a Memorandum Decision in September 2007, vacating 
the Board decision and remanding the claim.  This matter was 
remanded in February 2008, April 2009 and April 2010 for further 
development.

As discussed in more detail below, given that the Board finds 
that further development is necessary concerning the appellant's 
income prior to June 2006, the issue on appeal has been 
recharacterized into two separate issues as set forth on the 
front page of this decision.
 
The issue of entitlement to nonservice-connected death pension 
benefits for the period from May [redacted], 2004 to June 2006 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  After the death of the Veteran, the appellant remarried and 
her spouse died on May [redacted], 2004.  

2.  For the period from June 2006, the appellant's annualized 
countable income exceeded the maximum annual income limitation 
for a surviving spouse.


CONCLUSION OF LAW

For the period from June 2006, the criteria for entitlement to 
non-service connected death pension benefits have not been met.  
38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in August 2009 and October 2010 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  In April 2009, the Board remanded this matter in 
order to afford the appellant proper VCAA notice.  In August 
2009, the RO sent notice to the appellant explaining what the 
evidence must show to support her claim.  However, as the notice 
failed to request information regarding her income and medical 
expenses, the Board remanded the issue again in April 2010.  In 
August 2010, the RO sent notice to the appellant requesting such 
information.  However, it appears that this notice may have gone 
to an old address of record.  Nevertheless, although it appears 
that the appellant responded to this notice in October 2010.  The 
RO sent another notice that same month to the appellant's current 
address of record specifically requesting her income information 
and medical expenses to which the appellant responded that same 
month.  Accordingly, the RO has met its duty to assist and 
substantially complied with the Board's prior  remands.  See 
Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 
Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
The appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the Board recognizes that the VCAA notices were 
provided after the initial decision.  However, the deficiency in 
the timing of these notices was remedied by readjudication of the 
issue on appeal in subsequent supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal pertains to the issue of entitlement 
to death pension benefits, the VA finds that this case must be 
analogously applied.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the August 2009 
letter gave notice of the types of evidence necessary to 
establish an effective date. 

In sum, the appellant has received all essential notice, has had 
a meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes information 
submitted from the appellant concerning her income.  Again, the 
appellant has been clearly informed of the evidence needed to 
substantiate her claim.  The claims file also includes 
information gathered by the RO concerning the appellant's Social 
Security Administration (SSA) benefits.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 



Analysis

The appellant is seeking non-service connected death pension 
benefits as the surviving spouse of a qualifying veteran.  The 
surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, reduced by 
the amount of her countable income.  38 U.S.C.A. § 1541; 38 
C.F.R.  §§ 3.23, 3.273.  Payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received, unless specifically excluded.  38 
C.F.R. § 3.271.  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as if published in VA regulations.  38 C.F.R. § 
3.21.  For purposes of this analysis, effective December 1, 2003, 
the MAPR for an otherwise eligible claimant was $6,634.00; 
effective December 1, 2004, the MAPR was $6,814.00; effective 
December 1, 2005, the MAPR was $7,094.00; effective December 1, 
2006, the MAPR was $7,329.00; effective December 1, 2007, the 
MAPR was $7,498.00; and effective December 1, 2008, the MAPR was 
$7,933.00.  Given that there has been no adjustment in the cost 
of living, the MAPR has remained unchanged since December 1, 
2008.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  

Income from Social Security Administration (SSA) benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore is 
included as countable income.  Certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be excluded 
from countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.

In her initial March 2004 application for benefits, the appellant 
reported no income or net worth as well as no medical expenses 
that could result in a reduction of her annual countable income.  
However, the appellant had remarried after the death of the 
Veteran and at the time of her application, although she 
indicated that she was separated, the appellant was still married 
and, in turn, not entitled to death pension benefits.  However, 
in July 2004, she submitted a copy of an obituary and indicated 
that her current spouse had died on May [redacted], 2004, which was 
subsequently confirmed by the RO. Thus, at that time, she became 
eligible for death pension benefits.  Accordingly, the Board must 
determine whether her countable income minus her medical expenses 
exceeded the MAPR from May [redacted], 2004 to the present.  Again, the 
RO has specifically requested such information from the 
appellant.

In October 2010, the appellant submitted an unsigned Improved 
Pension Eligibility Verification Report for a surviving spouse 
with no children. Although she indicated that she was receiving 
$787.00 monthly in SSA benefits, she also provided that she had 
received no gross wages from May [redacted], 2004 to December 31, 2005.  
She provided no information concerning medical expenses.  That 
same month, she submitted a statement enclosing the forms that 
the RO had sent her, but no containing no information concerning 
her countable income or medical expenses.  In fact, with the 
exception of one improved pension eligibility forms, the forms 
were left blank.  She indicated that she had no documentation of 
medical expenses although she owed medical bills since she had no 
insurance.  This form again indicated that she received $787.00 
monthly in SSA benefits and indicated no other income.  

Subsequently, the RO researched the SSA database and determined 
that in June 2006, the appellant started receiving SSA benefits 
in the amount of $704.00 per month, which totaled $8448.00 
annually and exceeded the MAPR effective December 1, 2005 of 
$7094.00.  Effective December 2006, the appellant was still 
receiving the same amount, which exceeded the MAPR effective that 
same month of $7,329.00.  Effective December 2007, the appellant 
was receiving $727.00 monthly or $8724.00 annually, which also 
exceeded the MAPR at that time of $7,498.00.  Effective December 
2008, the appellant was receiving $744.00 monthly or $8928.00 
annually, which exceeded the MAPR of $7,933.00 and effective 
January 2009, she was receiving $787.00 per month or $9,444.10 
annually, which again exceeded the MAPR of $7,933.00.  

Accordingly, the appellant's reported annual income from June 
2006 clearly  exceeded the MAPR as established by Congress.  
Importantly, she has not provided any information concerning 
unreimbursed medical expenses that may be excluded from her 
countable income.  While the Board can certainly empathize with 
any financial difficulty a surviving spouse may experience, the 
appellant is not entitled to VA death pension benefits for the 
period beginning from June 2006 because the appellant's income 
exceeded the statutory limit.  The period from May [redacted], 2004, the 
date of death of her recent spouse, until June 2006 is discussed 
further in the Remand section of this decision. 

Although recognizing the Veteran's honorable wartime service, the 
Board is nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, 
the law passed by Congress specifically prohibits the payment of 
VA death pension benefits to surviving spouses whose income 
exceeds certain levels, as does the appellant's.  The Court had 
held that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under the 
law.  Because the appellant's income exceeds the statutory 
limits, she is not legally entitled to death pension benefits, 
regardless of the Veteran's honorable service.  Thus, the 
appellant's claim of entitlement to death pension benefits for 
the period beginning from June 2006 must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

For the period beginning from June 2006, entitlement to 
nonservice-connected death pension benefits is not warranted.  To 
that extent, the appeal is denied. 


REMAND

With respect to the period from the date of her spouse's death, 
May [redacted], 2004, to June 2006, the Board finds that further 
development is necessary.  Based on the evidence of record, there 
appears to be some confusion as to whether the appellant had any 
income during this period.  Importantly, as discussed above, in 
her initial October 2010 Improved Pension Eligibility 
Verification Report, she indicated that she had received no gross 
wages from May [redacted], 2004 to December 31, 2005.  However, on the 
same form, she also indicated that she was receiving $787.00 in 
SSA benefits, but this appears to be the amount she was receiving 
in 2009.  In other words, it appears that she may have been 
reporting different time periods on this form.  Moreover, she 
failed to sign the form to verify its accuracy.  Importantly, it 
appears that the RO subsequently verified that the appellant did 
not start receiving SSA benefits until June 2006, which would 
appear to indicate that she did not have any income prior to that 
date.  Thus, given that the record is unclear as to the 
appellant's income for the period from May [redacted], 2004 to June 2006, 
the Board finds that the RO must take additional action, to 
include specifically requesting information concerning net worth, 
income, and medical expenses from May [redacted], 2004 to June 2006.  

The Board recognizes that the RO has requested this information 
from the appellant in the past to which she has not adequately 
responded.  Thus, the Board stresses to the appellant, that while 
VA has a duty to assist the appellant in the development of her 
claim, the appellant has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet.App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send notice to the 
appellant specifically requesting 
information concerning her net worth, 
income, and medical expenses from May [redacted], 
2004 to June 2006 and send the requisite 
forms to be completed concerning such 
information.

2.  After undertaking any development which 
may be appropriate (such as income and 
corpus of estate), the RO should then 
adjudicate the appellant's claim for 
nonservice-connected death pension benefits 
for the period from May [redacted], 2004 to June 
2006.

3.  After the above has been completed, if 
the death pension issue continues to be 
denied, the appellant should be provided a 
supplemental statement of the case. The 
appellant must then be given an appropriate 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


